UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 5/31/10 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for the remaining series as appropriate. Dreyfus Brazil Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Brazil Equity Fund May 31, 2010 (Unaudited) Common Stocks55.4% Shares Value ($) Brazil AES Tiete 44,600 421,110 Aliansce Shopping Centers 59,100 344,974 Banco Bradesco, ADR 37,900 619,286 BR Malls Participacoes 10,082 128,091 Brasil Telecom, ADR 39,300 a 718,011 BRF-Brasil Foods 37,600 484,132 Cia Paranaense de Energia, ADR 46,200 857,010 EDP - Energias do Brasil 14,282 255,844 Gerdau, ADR 8,100 109,026 Light 46,900 532,528 Localiza Rent a Car 47,600 496,661 Marfrig Alimentos 38,866 364,185 Multiplan Empreendimentos Imobiliarios 10,954 200,454 Natura Cosmeticos 38,500 800,028 Petroleo Brasileiro, ADR 28,300 876,451 Positivo Informatica 34,900 311,825 Telecomunicacoes de Sao Paulo, ADR 22,000 428,780 Tim Participacoes, ADR 34,700 935,859 Tractebel Energia 52,000 582,985 Ultrapar Participacoes, ADR 34,400 1,531,144 Vale, ADR 4,000 92,200 Vivo Participacoes, ADR 7,400 202,168 Total Common Stocks (cost $12,255,879) Preferred Stocks41.3% Shares Value ($) Brazil Banco Bradesco 15,360 249,756 Banco do Estado do Rio Grande do Sul 95,700 659,363 Bradespar 30,900 619,107 Brasil Telecom 17,784 a 110,277 Cia de Gas de Sao Paulo, Cl. A 20,200 380,674 Cia Paranaense de Energia, Cl. B 3,300 60,770 Confab Industrial 183,576 423,968 Gerdau 2,800 37,688 Investimentos Itau 277,100 1,648,014 Investimentos Itau (Rights) 1,669 a 957 Lojas Americanas 76,900 518,389 Metalurgica Gerdau 23,200 392,581 Petroleo Brasileiro 47,851 743,777 Suzano Papel e Celulose 58,050 505,548 Telecomunicacoes de Sao Paulo 3,812 72,910 Tim Participacoes 38,300 101,542 Usinas Siderurgicas de Minas Gerais, Cl. A 28,500 711,616 Vale, Cl. A 50,700 1,172,311 Vivo Participacoes 200 5,457 Total Preferred Stocks (cost $9,453,269) Other Investment2.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $500,000) 500,000 b Total Investments (cost $22,209,148) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $22,209,148. Net unrealized depreciation on investments was $2,001,691 of which $117,486 related to appreciated investment securities and $2,119,177 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Materials 24.4 Financial 20.9 Utilities 15.2 Telecommunication Services 12.6 Consumer Discretionary 10.4 Energy 8.0 Money Market Investment 2.5 Consumer Staples 4.2 Industrial 1.0  Based on net assets. See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Foreign+ 19,707,457 - - Mutual Funds 500,000 - - + See Statement of Investments for country and industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 23, 2010 By: /s/ James Windels James Windels Treasurer Date: July 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
